OPINION
ELLIS, Justice.
Appellant, Darrell Keith Hammond, attempts to appeal from a judgment of conviction for the offense of burglary of a habitation with intent to commit theft. Appellant entered a plea of not guilty. The jury found him guilty and assessed his punishment at confinement in the Texas Department of Corrections for thirteen years. Because this court lacks jurisdiction, we order his appeal dismissed.
Appellant was sentenced and gave oral notice of appeal on November 19, 1986. The clerk of the court reduced the oral notice to writing that same day. We attach a copy of the form executed by the clerk as Appendix “A” to this opinion.
Tex.R.App.P. 40(b)(1) (Vernon Supp.1987) states in part: “Notice of appeal shall be given in writing filed with the clerk of the trial court.” (emphasis added). We have examined the writing the clerk executed and conclude that the clerk’s written form merely acknowledged that the trial court received appellant’s oral notice of appeal. This form will not satisy Tex.R.App.P. 40(b)(1) (Vernon Supp.1987), which requires an independent written notice of appeal. See Shute v. State, 744 S.W.2d 96 (Tex.Crim.App.1988). While such an acknowledgment may have sufficed as notice of appeal under the repealed statute, Tex. Code Crim.Proc.Ann. art. 44.08(a), the new rule, Tex.R.App. 40(b)(1), requires independent written notice. Shute, at 97.
We have examined the record in the instant case and find no independent written notice of appeal pursuant to Tex.R.App.P. 40(b)(1). Absent same, this court lacks jurisdiction. Accordingly, we order appellant’s appeal dismissed.
*280[[Image here]]